350 S.W.3d 29 (2011)
STATE of Missouri, Respondent,
v.
Broderick D. FLOWERS, Appellant.
No. WD 71768.
Missouri Court of Appeals, Western District.
October 4, 2011.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Broderick Flowers appeals his conviction after a jury trial in the Circuit Court of Jackson County for murder in the second degree and armed criminal action, sections 565.021 and 571.015.[1] We affirm. Rule 30.25(b). A memorandum setting forth the reasons for this order has been provided to the parties.
NOTES
[1]  All statutory citations are to RSMo 2000, as updated through the 2008 cumulative supplement unless otherwise indicated.